DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/7/21 and 4/20/21 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they pertain to a computer-readable storage medium which is defined in the specification as “any available medium that may be accessed by a general purpose or special purpose computer” and “transmitted as one or more instructions or codes” [paragraph 100], which suggests that the storage medium may be transitory which is non-statutory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 19-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over THANGARASA et al. (US 2019/0007893) or Applicant’s admitted prior art in view of NIGAM et al. (US 2015/0271864).
Regarding claim 1, Thangarasa teaches a measurement reporting method applied to a User Equipment (UE) (device 12), wherein the measurement reporting method comprises:
starting a timer (T321) according to a measurement configuration of a target cell (configuration to acquire target-cell SI) transmitted by a network side (node 10) (node 10 may configure device 12 to acquire a target cell SI or EUTRA CGI and start a timer T321) [paragraphs 67, 93];
determining, before the timer expires, that identification information of the target cell cannot be obtained (device 12 may fail to acquire the CGI of the target cell before timer T321 expires) [paragraph 93].
Applicants admitted prior art teaches a measurement reporting method applied to a User Equipment (UE), wherein the measurement reporting method comprises:
(eNB A) (after obtaining measurement configuration from eNB A, UE starts a timer) [paragraph 4];
determining, before the timer expires, that identification information of the target cell cannot be obtained (UE may not obtain all the required system information when the timer expires) [paragraph 4].
Thangarasa and Applicant’s admitted prior art does not explicitly teach reporting, to the network side, that the identification information of the target cell cannot be obtained by the UE.  In an analogous prior art reference, Nigam teaches reporting (informing), to a network side (MeNB), that the identification information (MIB) of the target cell (neighbor cell) cannot be obtained (decoded) by a UE (if the UE cannot decode the MIB of a neighbor cell, then it informs MeNB of this) [paragraphs 137, 140].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of either Thangarasa and Applicant’s admitted prior art to allow reporting, to the network side, that the identification information of the target cell cannot be obtained by the UE, as taught by Nigam, in order for the network side to reconfigure the UE to obtain the target cell.
Regarding claim 5, Nigam teaches the measurement reporting method according to claim 1, wherein reporting to the network side that the identification information of the target cell cannot be obtained by the UE comprises:
explicitly or implicitly reporting, to the network side, that the identification information of the target cell cannot be obtained by the UE (UE explicitly informs MeNB that MIB cannot be decoded) [paragraphs 137, 140].
Claims 19-20, recites similar subject matter as claim 1 and is therefore rejected on the same basis.
.

Allowable Subject Matter
Claims 7-9 and 26-28 are allowed.
Claims 2-4, 6, 21-23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NAM T HUYNH/Primary Examiner, Art Unit 2647